Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 29 March 2022.  Claims 14-22 and 24-36 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 14-22 and 24-36 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Stratton et al. (US. Pub. No. 20150361642 A1) teaches a mapping system includes a pose sensor, a mapping sensor, a database defining a work surface, and a controller. The controller is configured to receive pose signals and determine the position and the orientation of the machine and receive mapping signals and determine a plurality of raw data points. The controller further determines a plurality of machine points defining a position of a portion of the machine and filters the plurality of raw data points based upon the plurality of machine points to define a plurality of filtered data points. The database may be updated with the plurality of filtered data points.
Further, Collins (AU 2014274649 A1) teaches a method of determining terrain of a mine worksite from spatial data defining measured positions of a surface of the worksite. The method includes receiving time data corresponding to the spatial data. The method also includes predicting at least one current position of the surface, the predicted at least one position being calculated from the spatial data and the time data. The method also includes generating a terrain model of the worksite, wherein the terrain model includes said at least one predicted position.
Further, Ready-Campbell et al. (US. Pub. No. 20180245317 A1) teaches an autonomous or semi-autonomous excavation vehicle that is capable of navigating through a dig site and carrying out an excavation routine using a system of sensors physically mounted to the excavation vehicle. The sensors collect any one or more of spatial, imaging, measurement, and location data representing the status of the excavation vehicle and its surrounding environment. Based on the collected data, the excavation vehicle executes instructions to carry out an excavation routine. The excavation vehicle is also able to carry out numerous other tasks, such as checking the volume of excavated earth in an excavation tool, and helping prepare a digital terrain model of the site as part of a process for creating the excavation routine. 
Further, Norberg et al. (US. Pub. No. 20120139325 A1) teaches a computerized method for identifying and classifying edges in a dataset representative of an open-pit mine terrain. The method includes the step of identifying one or more surfaces of the terrain having common topological attributes. Then, for each surface identified, edges of the identified surface are detected and each of the detected edges are classified as one of a toe, crest, or other than a crest or a toe. The method also includes the step of updating the dataset with the edges classified as toes or crests.
Further, Avitzur et al. (US. Patent No. 8983738 B2) teaches a method and system for autonomous operation of an earth moving machine (EMM), configured for shoving matter, the EMM comprising at least one implement. Based on at least the mission objective and the mapping data of the mission area, the mission area is divided into segments, each segment being associated with a disposal point. An implement trajectory is calculated in respect of each of the segments such that matter is accumulated by the at least one implement along the segment as the EMM progresses and the accumulated matter is disposed upon arrival at the disposal point, without exhausting the EMM shoving capabilities.
In regards to independent claims 14, 24, and 26, Stratton, Collins, Ready-Campbell, Norberg and Avitzur, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

(With regard to claim 14 and a computer-implemented method of performing an excavation task by an autonomous excavation vehicle)

maintaining, based on the scanning output data, a map representing at least a part of the area, the map being relative to a location of the vehicle and comprises cells that are characterized by a size equal or larger than an accumulated drift value of an INS onboard the vehicle over a predefined distance; (emphasis added)

(With regard to claim 24 and a system mountable on an unmanned ground vehicle (UGV) for controlling execution of an excavation task)

generate based on the scanning output data, a map representing at least a part of the area, the map being relative to a location of the UGV, and comprises cells, each cell is classified to a class selected from a group comprising traversable and non-traversable, and characterized by dimensions equal or larger than an accumulated drift value of the INS over a predefined distance related to the size of the map; (emphasis added)

(With regard to claim 26 and a computer program product comprising a non-transitory computer readable storage medium)

maintaining, based on the scanning output data, a map representing at least a part of the area, the map being relative to a location of the vehicle and comprises cells characterized by a size larger than an accumulated drift value of an INS onboard the vehicle over a predefined distance; (emphasis added)



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666